United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Quincy, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1009
Issued: October 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2013 appellant filed a timely appeal from a March 5, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied appellant’s claim for
continuation of pay. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant is entitled to continuation of pay for her July 22, 2011
employment injury.
FACTUAL HISTORY
On July 3, 2012 appellant, then a 58-year-old window clerk/dispatch, filed a traumatic
injury claim alleging that on July 22, 2011, a metal cage gate fell on her right ankle fracturing
her ankle bone. She did not stop work. A witness statement from Aaron Kirby, a coworker,
1

5 U.S.C. §§ 8101-8193.

dated July 9, 2012, noted that a cage gate fell on top of appellant’s foot and ankle. The
employing establishment controverted appellant’s claim for continuation of pay on the grounds
that she did not submit a CA-1 claim form (Report of Traumatic Injury) within 30 days of the
July 22, 2011 injury.
Appellant submitted reports from Dr. John V. Foley, a Board-certified family
practitioner, from June 21 to September 20, 2011, for right thumb based pain and right ankle
pain. She reported a right ankle injury when she was in her late teens while skiing. Dr. Foley
diagnosed right thumb basilar joint disease and right ankle swelling of unknown etiology,
possibly arthritic based. Also submitted was a July 3, 2012 report from Dr. Rachel Hurlburt, an
osteopath, who returned appellant to work.
On August 2, 2012 OWCP advised appellant of the type of factual and medical evidence
needed to establish her claim. Appellant submitted an August 25, 2012 letter and noted that on
July 22, 2011 a metal cage gate fell onto her right ankle. She indicated that on the date of the
accident her postmaster left early but a mail truck driver witnessed the event and made a
statement. Appellant sought treatment from Drs. Foley and Hurlburt and was tested for gout.
She indicated that perhaps her doctors did not understand the injury she was reporting so no
additional treatment for her ankle was rendered. Appellant was treated in February 2012 and an
x-ray revealed a fractured ankle and Dr. Foley advised that she would need right ankle surgery.
In an August 25, 2012 OWCP questionnaire, appellant indicated that she waited almost a full
year before filing a claim because she did not know what was wrong until she remembered that
in August 2011 a gate fell on her right ankle at work. OWCP advised that in claim number
xxxxxx818 she was treated for right ankle swelling and degenerative joint disease but did not
mention a July 22, 2011 injury. Appellant indicated that she had forgotten what happened to her
right ankle until August 2011 when the pain was all consuming and she could not think straight.
She reported that immediately after the injury she experienced swelling, bruising, pain and she
sought treatment from her doctor.
In a decision dated September 27, 2012, OWCP denied appellant’s claim for
compensation on the grounds that the medical evidence did not demonstrate that the claimed
medical condition was causally related to the established work-related events.
On December 11, 2012 appellant requested reconsideration. In a December 11, 2012
statement, she indicated that the accident in which she broke her ankle occurred 10 days after her
claim of July 22, 2011. Appellant noted that she should have filed a new claim for the fractured
ankle but x-rays revealing the fracture were not taken until February 2012. She advised that she
filed her claim late because she was unaware that her ankle was broken. In a November 8, 2012
statement, appellant indicated that she underwent surgery on October 1, 2012 on her right ankle
and had been off work since that time and used all her sick and annual leave. She submitted a
July 3, 2012 report from Dr. Hurlburt who treated her for an ankle fracture related to a workers’
compensation case. Also submitted was an October 9, 2012 report from Dr. Foley who treated
her for a left ankle medial malleolar nonunion secondary to a fracture. Dr. Foley opined that this
injury was an acute traumatic injury occurring in the industrial environment.

2

By decision dated March 5, 2013, OWCP vacated the decision dated September 27, 2012,
finding that the evidence established the causal relationship between the nonunion fracture of the
left medial malleolar to the work incident. In a decision dated March 5, 2013, it accepted
appellant’s claim for nonunion of the medial malleolar of the left ankle.
In a separate March 5, 2013 decision, OWCP denied appellant’s claim for continuation of
pay on the grounds that she failed to submit a written claim within 30 days of her July 22, 2011
employment injury.
LEGAL PRECEDENT
Section 8118(a) of FECA authorizes continuation of pay, not to exceed 45 days, of an
employee “who has filed a claim for a period of wage loss due to a traumatic injury with his or
her immediate superior on a form approved by the Secretary of Labor within the time specified
in section 8122(a)(2) of this title.”2 The latter section provides that written notice of injury shall
be given “within 30 days.” The context of section 8122 makes clear that this means within 30
days of the injury.3
OWCP regulations provide, in pertinent part, that to be eligible for continuation of pay,
an employee must: (1) have a “traumatic injury which is job related and the cause of the
disability, and/or the cause of lost time due to the need for medical examination and treatment;
(2) [f]ile Form CA-1 within 30 days of the date of the injury; and (3) [b]egin losing time from
work due to the traumatic injury within 45 days of the injury.”4 FECA authorizes continuation
of pay for an employee who has filed a valid claim for a traumatic injury.5
The Board has held that section 8122(d)(3) of FECA,6 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because
of “exceptional circumstances,” is not applicable to section 8118(a), which sets forth the filing
requirements for continuation of pay. Thus, there is no provision in the law for excusing an
employee’s failure to file a claim within 30 days of the employment injury.7
ANALYSIS
On July 3, 2012 appellant filed a claim for a July 22, 2011 traumatic injury. Because she
did not file a claim within 30 days, the time specified in sections 8118(a) and 8122(a)(2) of
FECA, she is not entitled to continuation of pay.
2

5 U.S.C. § 8118(a).

3

George A. Harrell, 29 ECAB 338 (1978); J.J., Docket No. 12-1045 (issued October 9, 2012).

4

20 C.F.R. § 10.205(a)(1-3).

5

5 U.S.C. § 8118(a).

6

Id. at § 8122(d)(3).

7

William E. Ostertag, 33 ECAB 1925, 1932 (1982).

3

OWCP accepted the claim as timely and paid compensation. Claims that are timely
under section 8122 are not necessarily timely under section 8118(a). Section 8118(a) makes
continuation of pay contingent on the filing of a written claim within 30 days of the injury.
When an injured employee makes no written claim for a period of wage loss within 30 days, he
or she is not entitled to continuation of pay, notwithstanding prompt notice of injury.8 The
record shows that appellant provided written notice of injury on July 3, 2012, outside the 30-day
limitation set forth in the statute.
Appellant noted that on July 22, 2011, the date of the accident, her postmaster left early
but a mail truck driver witnessed the event and made a statement. She sought treatment;
however, her physicians did not do anything about her right ankle until February 2012 when an
x-ray revealed a fractured ankle requiring surgery. Appellant indicated that she waited almost a
full year before filing a claim for her ankle injury because she did not realize what occurred until
she remembered that in August 2011 a gate fell on her right ankle at work. OWCP advised that
in claim number xxxxxx818 she was treated for right ankle swelling and degenerative joint
disease but did not mention a July 22, 2011 injury. Appellant indicated that she had forgotten
what happened to her right ankle until August 2011 when the pain was all consuming and she
could not think straight. In the case of William E. Ostertag,9 the Board explained that the
exceptional circumstances provision of section 8122(d)(3), which may excuse the untimely filing
of an original claim for compensation under section 8122(a) and (b), is not applicable to section
8118(a) which concerns a claim for continuation of pay. Because FECA makes no provision for
an exception to the time limitation in section 8118(a), no exceptional or mitigating circumstance,
including error by the employing establishment, can entitle a claimant to continuation of pay
who has not filed a written claim within 30 days of the date of injury.10 The Board notes that
appellant submitted many medical records in support of her claim but these documents are not
accepted by OWCP as one of the approved forms for filing written notice of a claim for wage
loss due to a traumatic injury.11 It is the claimant’s burden to provide written notice of injury
and reports from her physicians are not completed or signed by the claimant. Appellant did not
submit written notice of injury on an approved form until July 3, 2012, more than 30 days after
the July 22, 2011 employment injury. Therefore, appellant is not entitled to continuation of pay.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

W.W., 59 ECAB 533 (2008).

9

Supra note 7.

10

Laura L. Harrison, 52 ECAB 515 (2002).

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial Payments, Chapter
2.807.5(b) (June 2012) which lists the approved forms as CA-1, CA-2, CA-2a and CA-7, forms that contain words
of claim.

4

CONCLUSION
The Board finds that appellant’s claim for continuation of pay is barred by the time
limitation provision of 5 U.S.C. § 8118 of FECA.12
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

12

With her request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).

5

